Case 1:18-cv-00214-JJM-PAS Document 116 Filed 06/24/21 Page 1 of 9 PageID #: 6266




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND

                                      )
  KENNETH FITCH                       )
  ESTATE OF DIANNE L. FITCH,          )
                                      )
                                      )
                 Plaintiffs,          )
                                      )
  v.                                  )               CA No.: 1:18-cv-00214-JJM-PAS
                                      )
  FEDERAL HOUSING FINANCE AGENCY, )
  FEDERAL NATIONAL MORTGAGE           )
  ASSOCIATION, WELLS FARGO BANK,      )
  N.A., HARMON LAW OFFICES, P.C., 266 )
                                      )
  PUTNAM AVENUE, LLC, RUSHMORE        )
  LOAN MANAGEMENT SERVICES, LLC, US )
  BANK NATIONAL ASSOCIATION AS        )
  TRUSTEE FOR RMAC TRUST, SERIES      )
  2016-CTT                            )
                                      )
                                      )
                 Defendants.          )

       DEFENDANT WELLS FARGO BANK, N.A.’S REPLY BRIEF IN SUPPORT OF ITS
         RENEWED MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT

          Defendant Wells Fargo Bank, N.A. (“Wells Fargo”) submits this Reply Brief in support

  of its Renewed Motion to Dismiss the Amended Complaint, CM/ECF 102 & 102-1.

  I.      THE AMENDED COMPLAINT’S RESPA ALLEGATIONS FAIL TO
          SUFFICIENTLY PLEAD DAMAGES, WHICH IS REQUIRED TO ESTABLISH
          ARTICLE III STANDING.

          A.     The Amended Complaint fails to plead cognizable actual damages.

          The first half of Plaintiffs’ Opposition simply rehashes their Amended Complaint’s

  damages allegations. See ECF No. 114-1, Memorandum of Law in Response to Motion to

  Dismiss by Wells Fargo Bank, N.A. (“Pl. Opp.” or “Opposition”) at 2-14. From there, Plaintiffs

  attempt to distinguish this Court’s decision in Curtis v. Embrace Home Loans, Inc., No. 18-cv-

  057-JJM-PAS, 2020 WL 2115987 (D.R.I. May 4, 2020), and the Honorable District Judge
Case 1:18-cv-00214-JJM-PAS Document 116 Filed 06/24/21 Page 2 of 9 PageID #: 6267




  William E. Smith’s decision in Cordeiro v. Carrington Mortg. Svsc, LLC, No. 19-cv-510 WES,

  2020 WL 3404742 (D.R.I. June 19, 2020), by arguing that “[i]n Curtis, the specific allegations

  made relating [to] the damages [from] the Notice of Error were not specifically pleaded”, and

  “[i]n Cordeiro, the damages were less specifically pleaded than in this case.” Pl. Opp. at 19.

  But Plaintiffs do not actually show or explain how their alleged damages are really different or

  are, in fact, more specific. They are not. To the contrary, and as demonstrated in Wells Fargo’s

  Renewed Motion to Dismiss, the Amended Complaint’s so-called “damages” are

  indistinguishable from those that this Court in Curtis and Judge Smith in Cordeiro ruled were

  insufficient to confer Article III standing under Spokeo v. Robins, 136 S. Ct. 1540 (2016). See

  ECF No. 102-1, Memorandum of Law in Support of Wells Fargo Bank, N.A.’s Renewed Motion

  to Dismiss all Claims Against Wells Fargo for Lack of Subject Matter Jurisdiction and/or for

  Failure to State a Claim (“Renewed MTD”) at 6-9.

         Plaintiffs also rely on numerous cases from other districts outside of the First Circuit

  which, they say, come out the other way. See Pl. Opp. at 19-32. But the majority of the cases,

  particularly those from the Southern District of Florida, do not address whether the type of costs

  and expenses pled by Plaintiffs here constitute a concrete injury-in-fact sufficient to establish

  jurisdictional standing under Spokeo. Rather, they are Rule 12(b)(6) cases that conclude for the

  most part that the cost of preparing a first Notice of Error is not a damage, but the cost of

  preparing a subsequent Notice of Error for a servicer’s failure to respond or patently deficient

  response to a prior Notice of Error, is.1 These cases, several of which grant motions to dismiss



  1
    Several of these cases, which are cited in Plaintiffs’ Opposition at 22-29, were decided before
  the Supreme Court released Spokeo in May 2016: Miranda v. Ocwen Loan Servicing, LLC, 148
  F.Supp.3d 1349, 1354-55 (S.D. Fla. 2015); Russell v. Nationstar Mortgage, LLC, CASE NO.
  14–61977–CIV–BLOOM/VALLE, 2015 WL 5029346, at *6-7 & n.1 (S.D. Fla. Aug. 26, 2015);
  Rodriguez v. Seterus, Inc., Case No. 15-61253-Civ, 2015 WL 5677182, at *2-3 (S.D. Fla. Sept.


                                                  -2-
Case 1:18-cv-00214-JJM-PAS Document 116 Filed 06/24/21 Page 3 of 9 PageID #: 6268




  for failure to state a claim, are inapposite because they say nothing about whether Plaintiffs

  alleged actual damages to establish jurisdictional standing through an injury-in-fact.

         Additionally, this Court and Judge Smith have previously rejected nearly identical

  briefing from Plaintiffs’ counsel citing the out-of-district cases that do address Spokeo. Attorney

  John B. Ennis also represented the plaintiffs in the Curtis and Cordeiro proceedings. In Curtis,

  Attorney Ennis argued that the mortgage servicer’s alleged failure to provide information in

  response to a RESPA request resulted in damages because the borrower discussed the matter

  with his attorney (incurring legal fees), incurred expenses sending further correspondence to the

  servicer, and devoted “time away from [his] usual activities speaking with [his] attorney” about

  the allegedly deficient response. See Curtis, 19-cv-057, Dkt. No. 36-1, Plaintiff’s Memorandum

  of Law at 29-30. And in arguing that these types of alleged “damages” satisfy the injury-in-fact

  requirement, he relied on many of the out-of-district and circuit cases that he now cites in this

  case. Compare id. at 31-34 with Pl. Opp. at 19-22 & 32-33. This Court found Attorney Ennis’s

  argument unconvincing and ruled that gasoline costs incurred in visiting an attorney, cell phone

  calls to and from an attorney, electricity charges related to phone calls, attorney’s fees and costs

  related to prosecuting the action, “mailing, paper, and postage costs for the mailing and

  transmittal of a Notice of Error[,]” improper fees and costs for property inspections, legal fees


  28, 2015); O'Brien v. Seterus, Inc., Case No. 9:15–CV–80300–ROSENBERG, 2015 WL
  4514512, at *3 (S.D. Fla. July 24, 2015); and Soriano v. Countrywide Home Loans, Inc., No. 09-
  CV-02415-LHK, 2011 WL 1362077, at *5-7 (N.D. Cal. Apr. 11, 2011). Many of the other cited
  out-of-district decisions, while issued post-Spokeo, do not analyze whether the plaintiff alleged
  sufficient actual damages to establish jurisdictional standing through an injury-in-fact, because
  the defendant did not move to dismiss or for judgment on that ground: Pimental v. Ocwen Loan
  Servicing, LLC, Case No. 16-CV-62089-DIMITROULEAS, 2016 WL 6678523, at *2-3 (S.D.
  Fla. Nov. 8, 2016); Kilpatrick v. Ocwen Loan Servicing, LLC, CASE NO. 16-80317-CIV-
  MARRA, 2017 WL 564376, at *2-3 (S.D. Fla. Feb. 13, 2017); Walker v. Branch Banking &
  Trust Co., 237 F.Supp.3d 1326, 1330-34 (S.D. Fla. 2017); Inorio v. Wells Fargo Bank, N.A., __
  F.Supp.3d __, 2021 WL 780714, at *1-3 (N.D. Ill. March 1, 2021); and Tanasi v. CitiMortgage,
  Inc., 257 F.Supp.3d 232, 261-71 (D. Conn. 2017).


                                                  -3-
Case 1:18-cv-00214-JJM-PAS Document 116 Filed 06/24/21 Page 4 of 9 PageID #: 6269




  and costs, and stress, do not establish Article III jurisdiction for a RESPA claim under Spokeo.

  Curtis, 2020 WL 2115987, at *3.

         Attorney Ennis again argued in Cordeiro that the Plaintiff’s damages included “the cost

  of postage and cop[y]ing costs in transmitting the Notice of Error to the loan servicer.” See

  Cordeiro, 19-cv-510, Dkt. No. 23-1, Plaintiff’s Memorandum of Law, at 31-32; see also id. at 35

  (“Plaintiff has pleaded damages on both Regulation X Counts, particularly that he incurred the

  costs of mailing the Notices of Error.”). He also relied on many of the same cases that this Court

  had found unpersuasive in Curtis. See id. at 35-38. In addition, Attorney Ennis cited a summary

  judgment ruling from the Southern District of Ohio for the proposition that “actual damages

  consisted of the cost of preparing the notice of error, which was neither responded to nor

  corrected.” Id. at 37 (citing Cameron v. Ocwen Loan Servicing, LLC, CA No. 2:18-cv-428, 2020

  WL 104981 (S.D. Ohio Jan. 9, 2020)). Cameron—which Attorney Ennis also relies on here (see

  Pl. Opp. at 21-22)—is flawed because it relies entirely on pre-Spokeo case law to support its

  conclusion that “costs of preparing” a Notice of Error may constitute actual damages. Cameron,

  2020 WL 104981, at *3 (citing Marais v. Chase Home Fin. LLC, 736 F.3d 711, 721 (6th Cir.

  2013) and Marais v. Chase Home Fin. LLC, 24 F. Supp. 3d 712, 728 (S.D. Ohio 2014)). Like

  this Court, Judge Smith was not convinced by these out-of-district authorities, and concluded

  that the “injury-in-fact requirement [is] not satisfied by allegations of litigation-related expenses

  and [the] suggestion of anxiety related to [the] loss of [one’s] home.” Cordeiro, 2020 WL

  340472, at *4 (citing Curtis, supra).

         The Honorable Magistrate Judge Patricia A. Sullivan also undertook a searching look at

  this issue in another case where Plaintiffs’ attorney advanced a similar claim and argument under

  the Truth in Lending Act (“TILA”), in Pemental v. Bank of New York Mellon for Holders of




                                                   -4-
Case 1:18-cv-00214-JJM-PAS Document 116 Filed 06/24/21 Page 5 of 9 PageID #: 6270




  Certificates, First Horizon Mortg. Pass-Through Certificates Series FHAMS 2004-AA5, No. CV

  16-483 S-PAS, 2017 WL 3279015, at *8 (D.R.I. May 10, 2017). Judge Smith adopted Judge

  Sullivan’s thoughtful report and recommendation, sub nom., Pemental v. Bank of New York

  Mellon, No. CV 16-483 S-WES, 2017 WL 3278872 (D.R.I. Aug. 1, 2017). They reasoned there

  that “attorneys’ fees, costs and expenses incurred” in asserting a claim “are not a substitute for

  the injury-in-fact required by Spokeo” because, “[i]f they were, they would subsume the injury-

  in-fact requirement since, apart from pro se claims, every TILA complaint requires the

  expenditure of attorneys’ fees.” 2017 WL 3279015, at *8.

         In Curtis, this Court cited Pemental as supportive of the proposition that “a claim that

  alleges a violation of these federal laws [i.e., TILA and RESPA], but fails to produce any

  evidence of a concrete or particularized injury, must be dismissed” in accordance with Spokeo.

  Curtis, 2020 WL 2115987, at *2 (citing Pemental, 2017 WL 3279015, at *7 and numerous other

  cases). This Court also found the Seventh Circuit’s decision in Diedrich v. Ocwen Loan Svsc,

  LLC, 839 F.3d 583, 587-91 (7th Cir. 2016), persuasive, in which the Seventh Circuit affirmed the

  judgment of dismissal of a RESPA claim for failing to allege sufficient injury-in-fact. See

  Curtis, 2020 WL 2115987, at *2 (citing Deidrich, supra). Since deciding Diedrich, the Seventh

  Circuit has further reinforced and explained its view, persuasively recognizing and holding that

  Article III’s injury-in-fact requirement is not satisfied where the damages “theory would allow a

  borrower to create a RESPA claim that pulls itself up by its own bootstraps, creating the required

  damages by pursuing the inquiry [i.e., a QWR] itself, at least with the help of a lawyer.” Moore

  v. Wells Fargo Bank, N.A., 908 F.3d 1050, 1059 (7th Cir. 2018) (rejecting claim that paying “an

  attorney to review Wells Fargo’s response to the qualified written request” constitutes actual

  damages causally connected to a RESPA violation).




                                                  -5-
Case 1:18-cv-00214-JJM-PAS Document 116 Filed 06/24/21 Page 6 of 9 PageID #: 6271




         Indeed, this Court’s decision in Curtis that prefatory claim and litigation-related costs “do

  not replace the injury-in-fact required by Spokeo,” and Judge Smith’s conclusion in Cordeiro

  that a plaintiff’s “alleged damages . . . confined to time and money related to bringing the . . .

  claims” fails to establish Spokeo standing, are both correct. Curtis, 2020 WL 3225987, at *3;

  Cordeiro, 2020 WL 3404742, at *3-4. Because preparing and sending a RESPA request,

  meeting with counsel to discuss the servicer’s response, pursuing a claim, and the like are all part

  of the process of evaluating or bringing a RESPA claim and happen regardless of whether or not

  the asserted RESPA violation occurred or did not occur, such “damages” cannot be used to meet

  the plaintiff’s burden to show a causal connection—“a critical element when bringing a RESPA

  claim”—between the alleged RESPA violations and Plaintiffs’ damages. See Moore, 908 F.3d at

  1059; see also Lebeau v. U.S. Bank, N.A. as Tr. For Citigroup Mortg. Loan Tr. Inc., No. CV 17-

  329-JJM-PAS, 2019 WL 1077285, at *4 (D.R.I. Mar. 7, 2019) (“To properly allege a claim for

  actual damages, a plaintiff’s harm must have accrued ‘as a result of the [defendant’s] failure’ to

  comply with the Act. See 12 U.S.C. § 2605(f). RESPA requires that a plaintiff ‘present specific

  evidence to establish a causal link between the financing institution's violation and [his]

  injuries.’”). This Court should follow its own and Judge Smith’s past decisions to again

  conclude that Attorney Ennis’s damage theories are insufficient to confer Article III standing.

         B.      Pleading statutory damages does not establish Article III jurisdiction.

         Plaintiffs also argue that their Amended Complaint passes Article III muster because it

  pleads that statutory damages are available due to Wells Fargo’s alleged pattern and practice of

  noncompliance with RESPA. In their Opposition, Plaintiffs posit that their Amended Complaint

  adequately “demonstrated pattern and practice by alleging that Wells Fargo ignored [Plaintiffs’]

  eight Notices of Error . . . .” Pl. Opp. at 31. Plaintiffs made—and lost—this same, conclusory

  argument in Curtis and Cordeiro. See Curtis, 19-cv-57, Dkt. No. 36-1 at 29-30 (“In this case the


                                                   -6-
Case 1:18-cv-00214-JJM-PAS Document 116 Filed 06/24/21 Page 7 of 9 PageID #: 6272




  Plaintiff has alleged three failures to respond to Requests for Information and Truth in Lending

  which establish entitlement to actual damages based on pattern and practice. Thus the Plaintiff

  has established causal connection, liability, actual damages and pattern and practice for statutory

  damages . . . .”); Cordeiro, 19-cv-510, Dkt. No. 23-1 at 39 (“In this case the Plaintiff has alleged

  11 failures to respond to Requests for Information, which establish entitlement to actual damages

  based on pattern and practice. Thus the Plaintiff has plausibly alleged causal connection,

  liability, actual damages and pattern and practice for statutory damages on each count.”). By

  dismissing the RESPA claims, this Court in Curtis and Judge Smith in Cordeiro rejected the

  notion that a plaintiff who fails to establish an Article III injury-in-fact may nevertheless recover

  statutory damages under RESPA. See id.

         Curtis and Cordeiro correctly decided this issue. Spokeo squarely held that a plaintiff

  may not “allege a procedural violation [of a statute], divorced from any concrete harm, and

  satisfy the injury-in-fact requirement of Article III.” 136 S.Ct. at 1548. Applying this

  requirement to RESPA, federal courts have held that a plaintiff must have suffered actual

  damages to have standing to seek statutory damages under RESPA. See Diedrich, 839 F.3d at

  590-91 (citing Spokeo, supra); see also In re Jackson, 622 B.R. 321, 327 (Bankr. D. Mass. 2020)

  (“Liability for statutory damages, which can include damages due to ‘a pattern or practice of

  noncompliance with the requirements’ of RESPA, specifically requires that the plaintiff sustain

  an actual injury.”) (citing 12 U.S.C. § 2605(f)(1) and Diedrich, 839 F.2d at 589). One of the

  New Jersey cases cited by Plaintiffs in their Opposition, Schmidt v. Wells Fargo Bank, N.A., No.

  2:17-CV-01708, 2019 WL 4943756 (D.N.J. Oct. 8, 2019), makes this very point. See Pl. Opp. at

  14, 31 (citing Schmidt, supra, at *4 n.3 (recognizing that “[s]tatutory damages are only permitted

  in addition to actual damages”) (citing 12 U.S.C. § 2605 and three cases) (emphasis in original)).




                                                  -7-
Case 1:18-cv-00214-JJM-PAS Document 116 Filed 06/24/21 Page 8 of 9 PageID #: 6273




  Judge Sullivan reached the same conclusion in Pemental, recommending dismissal of the

  plaintiff’s claim for “statutory TILA damages” because the complaint failed to show an injury-

  in-fact—under Spokeo, “a complaint that alleges a technical TILA violation, but fails to allege a

  concrete or particularized injury, must be dismissed.” 2017 WL 3279015, at *7.

         Here, because the Amended Complaint does not adequately plead actual damages and a

  purported claim for statutory damages, standing alone, does not establish Article III jurisdiction,

  Plaintiffs’ RESPA allegations should be dismissed not only for lack of standing under Rule

  12(b)(1), but also for failure to state a claim upon which relief may be granted. See Lebeau,

  2019 WL 1077285, at *4-5 (dismissing RESPA claim under Rule 12(b)(6) where plaintiff’s

  allegations did not show actual or statutory damages) (citing cases).

  II.    PLAINTIFFS’ OPPOSITION CLARIFIES THAT THEIR AMENDED
         COMPLAINT DOES NOT PURPORT TO STATE ANY TILA, R.I.G.L. § 32-27-
         3.2, OR DECLARATORY JUDGMENT CLAIMS AGAINST WELLS FARGO.

         Plaintiffs state in their opposition that “[e]ach of [the Amended Complaint’s] counts

  asserts separate violations of [RESPA] and Regulation X enacted thereunder for failure to correct

  errors asserted in either Notices of Error.” Pl. Opp. at 1. They further state that, with respect to

  the Amended Complaint’s claims for a violation of TILA, “Wells Fargo was not a named

  defendant in that [TILA] count and no damages were sought against it other than the eight

  RESPA claims.” Id. at 2. Accordingly, Plaintiffs have clarified that the Amended Complaint’s

  TILA claims (Count VI), its claims under R.I.G.L. § 34-27-3.2 (Count II), and its declaratory

  judgment count (Count IV) are not directed against Wells Fargo. As such, the Court’s decision

  on Wells Fargo’s Renewed MTD should expressly recognize that no claims were asserted

  against Wells Fargo in those counts.




                                                  -8-
Case 1:18-cv-00214-JJM-PAS Document 116 Filed 06/24/21 Page 9 of 9 PageID #: 6274




                                               Respectfully submitted,

                                               WELLS FARGO BANK, N.A.,

                                               By its attorney,



                                               /s/ Michael E. Jusczyk
                                               Michael E. Jusczyk (Bar No. 7791)
                                               mjusczyk@seyfarth.com
                                               SEYFARTH SHAW LLP
                                               Two Seaport Lane, Suite 300
                                               Boston, MA 02210
                                               Telephone: (617) 946-8343
                                               Facsimile: (617) 946-4801
  Dated: June 24, 2021




                                  CERTIFICATE OF SERVICE

          I, Michael E. Jusczyk, hereby certify that this document has been filed electronically and
  is available for viewing and downloading from the ECF system. I further certify that this
  document will be sent electronically to the registered participants as identified on the Notice of
  Electronic Filing (NEF) on June 24, 2021, and paper copies will be sent to those indicated as
  non-registered participants.


                                                       /s/ Michael E. Jusczyk
                                                          Michael E. Jusczyk




                                                 -9-
